             Case 1:19-cv-01323-SAB Document 26 Filed 12/29/20 Page 1 of 1


 1
 2
 3
 4
 5
 6                        UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF CALIFORNIA
 7
 8 GWEN ANN RAMIREZ,                          Case No. 1:19-cv-01323-SAB

 9               Plaintiff,                   ORDER RE STIPULATION FOR THE
10                                            AWARD AND PAYMENT OF
                        v.                    ATTORNEY FEES AND EXPENSES
11                                            PURSUANT TO THE EQUAL ACCESS
12 COMMISSIONER OF SOCIAL                     TO JUSTICE ACT
   SECURITY,
13                                            (ECF No. 25)
14         Defendant.

15          On November 5, 2020 an order was filed granting in part Plaintiff’s appeal of the

16 final decision of the Commissioner of Social Security denying her application for
17 disability benefits. On December 28, 2020, the parties filed a stipulation for the award
18 of attorney fees.
19          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that
20 attorney fees in the amount of seven thousand four-hundred dollars are awarded under
21 the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d), subject to the terms of
22 the stipulation.
23
24 IT IS SO ORDERED.
25 Dated:     December 29, 2020
                                                UNITED STATES MAGISTRATE JUDGE
26
27
28
